Reasons for Allowance
Claims 1-2, 5, 7-15, and 21-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a refrigerator comprising a door, a door compartment extending from a lower side of the door only partially upward along a lower portion of the door through less than half a total height of the door; a duct in fluid communication with the interior of the evaporator compartment at a first end thereof and terminating at a second end of the duct that is in communication with a duct opening that extends through the liner in a position adjacent the opening of the refrigerator; wherein the second end of the duct is in communication with the duct opening that extends through the liner, without any portion of the duct being positioned within the door, and with only the duct opening contacting the door.

                The closest prior art of record, Park (US 20170122648 A1), discloses all of the other limitations required by the independent claims. Illustratively; a refrigerator (Fig. 1-2 & 12-15, [0101]), comprising: an outer housing (outer shell of refrigerator, best seen in Fig. 2); a liner received inside the outer housing (see liner defining the inner chamber of the refrigerator) and defining a fresh food compartment #18 and an opening thereof to an exterior of the outer housing; a mullion adjacent the fresh food compartment and defining a lower side of the fresh food compartment (see partition wall separating fresh food compartment 18 from freezing compartment #19, Fig. 1-2, [0103]); an evaporator compartment #50 (Fig. 12, [0088]) positioned at least partially within the fresh food compartment remote from the opening and defining an interior (see Fig. 1-2 & 12, [0088] & [0037]: #50 defines an interior that receives at least the evaporator, and door 12 comprising #13 & #14 covers the refrigerating compartment); a duct #351 in fluid communication with the interior of the evaporator compartment at a first end thereof (through 351a, Fig. 15), the duct comprising a second end in communication with the fresh food compartment on a second end thereof (through 355a, Fig. 12-15) in a position adjacent the opening ([0102-0110]), the duct having a first portion thereof that extends downwardly from the first end (see Fig. 15) and a second portion extending through the mullion (see [0103]: “at least one portion of the first duct 351 may be inserted in an internal heat insulating material of a partition wall that partitions the storage compartment into the refrigerating compartment 18 and the freezing compartment 19”), and a third portion extending vertically upwards (see Fig. 12, #355 points to the third portion); a door #12 (made of #13 and #14) at least partially enclosing the opening to the fresh food compartment when in a closed position and having a door compartment #100 (see Fig. 2 & 12) extending only partially upwards along a lower portion of the door (see Fig. 2 & 12, [0043]: compartment #100 extends only partially upwards, as its height is lower than that of the door 12), the door compartment defining an upper portion (see Fig. 12: ref. numeral #100b points to the upper portion of the door) and a lower portion (see Fig. 12: ref. numeral #105b points to the lower portion of the door) and having a vent opening at #355a (see Fig. 14: the vent opening of the door compartment is the opening that receives air from #355a shown in Fig. 15) positioned adjacent the top portion of the compartment (see Fig. 12-14: #355a is provided adjacent the top portion of the door compartment), the vent opening being horizontally aligned with and in communication with the second end of the duct to direct air into the door compartment (see Fig. 12-15: the vent opening on the door compartment is horizontally aligned with the second end of the duct, and the two structures are in fluid communication by virtue of air leaving the evaporator compartment to be discharged into the door compartment), the lower portion of the door compartment being open to the fresh food compartment via a plurality of vents #105b on a surface of the door compartment (see at least Fig. 12 & [0110]). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the Park to incorporate the aforementioned limitations. Such change would not have been obvious to an ordinary skill artisan; especially since it would require a substantial reconstruction and redesign of the elements shown in Park. A finding of obviousness is precluded as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763